DETAILED ACTION
The following final Office action is in response to Applicant’s submission filed on 12/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1, 11, 14, 15, 17 and 18 are amended.  Claims 9 and 19 were previously canceled.  Claims 1-8, 10-18 and 20 are pending.

Response to Amendment/Arguments
Applicant’s arguments received on 12/15/2021 regarding the 101 rejection have been fully considered and they are persuasive based on the amendments to the claims to further detail the self-learning prediction mechanism in which a prediction algorithm that predicts agent assignment result metrics is adjusted based on feedback (i.e., comparison between a predicted result metric by the self-learning prediction mechanism and an actual monitored result metric) and then used to predict future result metrics and make agent assignments to ticket incidents accordingly.  The rejection is withdrawn.
Applicant’s arguments received on 12/15/2021 regarding the 112(a) rejection have been fully considered and they are persuasive based on the amendments to the claims.  The rejection is withdrawn.
Applicant’s arguments received on 12/15/2021 regarding the 103 rejection are directed to the amended features of the self-learning prediction mechanism.  An updated rejection is provided below in which Chishti is newly cited to teach the features of the self-learning prediction mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 1-6, 10-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ristock et al., US 2014/0146961 A1 (hereinafter Ristock) in view of Chishti et al US 2012/0051536 A1 (hereinafter Chishti) and further in view of Duncan et al US 2002/0141561 A1 (hereinafter Duncan).

Regarding claim 1, Ristock discloses a method for eliminating queues of assigned information technology (IT) system incident tickets to resolve IT system problems, the method comprising:
maintaining at least one data structure, the at least one data structure including store data related to contact center operations – Para. [0073]; rule stored in database repository – Para. [0088]: 
an ordered list of incident ticket assignment rules (routing parameters – Para. [0067]; rules system for rules related to assignment of priorities for various tasks that need to be distributed to employees and also workflow distribution– Para. [0072], [0086], Fig. 12), and
assignment result metrics characterizing agent- specific assignment results of previous incident tickets previously resolved by at least one of a plurality of agents (results and statistics – Para. [0029], [0074], [0104], [0162]); 
a master queue of incident tickets, in which the incident tickets are ordered for resolution and assigned among the plurality of agents based on (see Chishti below for “based on predictions of a self-learning prediction mechanism configured to predict future assignment results metrics) IT system problems causing the incident tickets, the ordered list of incident ticket assignment rules, and the assignment result metrics (queue of items for distribution – Para. [0065], [0068], [0092], [0102], [0107], [0112]; order based on priority – Para. [0093], [0094]; determine assignment to appropriate agent based on routing strategy and routing statistics – Para. [0067]; work items with highest priorities are selected first – Para. [0108]; rules consider required skill - 0100); 
receiving a first incident ticket indicating a first IT system problem, the first incident ticket having a target resolution time for resolving the first IT system problem (receive communication from end user desiring to receive service from a contact center that handles services such as customer service and help desk – Para. [0059], [0060], [0070]; work item can be a technical service request – Para. [0076]; parameters for rules include date and time – [0029]-[0031]; due time – [0042], [0104], [0142]; threshold end user wait time – [0150]); 
…(see Chishti below for “predicting…”);
…(see Chishti below for “assigning…”);
monitoring a resolution of the first incident to obtain an actual first assignment result metric (results and statistics – Para. [0029], [0074], [0104], [0162]); 
…(see Chishti below for “receiving…”);
…(see Chishti below for “automatically updating…”);

receiving a second incident ticket indicating a second IT system problem, the second incident having a target resolution time for resolving the second IT system problem (receive communication from end user desiring to receive service from a contact center that handles services such as customer service and help desk – Para. [0059], [0060], [0070]; work item can be a technical service request – Para. [0076]; parameters for rules include date and time – [0029]-[0031]; due time – [0042], [0104], [0142]; threshold end user wait time – [0150]);
…(see Chishti below for “predicting…”);
…(see Chishti below for “assigning…”);
Ristock does not disclose the following limitations with respect to handling of the work items received by the contact center including the self-learning prediction mechanism features; however, in analogous art pertaining to contact center call routing, Chishti remedies the deficiencies of those limitations as shown below:
assigned among the plurality of agents based on predictions of a self- learning prediction mechanism configured to predict future assignment result metrics (0049, 0051 – pattern matching algorithm and computer model that matches each agent with the caller and estimates the probable outcome of each matching along a number of optimal interactions such as duration of contact; 0050 -  algorithm, such as neural network algorithm, trained and refined from actual results and data on matching and interactions; 0045, 0052 – determine which agents should be connected to which callers);   
predicting future assignment result metrics for the first incident ticket for the at least one of the plurality of agents, using a prediction algorithm of the self-learning prediction mechanism and the first incident ticket, including executing the prediction algorithm with at least one processor to predict a first future assignment result metric corresponding to a first agent (0049, 0051 – pattern matching algorithm and computer model that matches each agent with the caller and estimates the probable outcome of each matching along a number of optimal interactions such as duration of contact; 0050 -  algorithm, such as neural network algorithm, trained and refined from actual results and data on matching and interactions; 0045, 0052 – determine which agents should be connected to which callers)
assigning the first incident ticket to the first agent based on the predicting of the first future assignment result metric from among the future assignment result metrics for the first incident ticket for the at least one of the plurality of agents (0049, 0051 – pattern matching algorithm and computer model that matches each agent with the caller and estimates the probable outcome of each matching along a number of optimal interactions such as duration of contact; 0050 -  algorithm, such as neural network algorithm, trained and refined from actual results and data on matching and interactions; 0045, 0052 – determine which agents should be connected to which callers); 
receiving the actual first assignment result metric for comparison with the predicted first future assignment result metric (0039, 0050 -  algorithm, such as neural network algorithm, trained and refined from actual results and data on matching and interactions; 0050 - The pattern matching algorithm can then learn, or improve 
automatically updating the self-learning prediction mechanism based on the comparison of the actual first assignment result metric with the predicted first future assignment result metric, including adjusting, by the at least one processor, the prediction algorithm (0039, 0050 -  algorithm, such as neural network algorithm, trained and refined from actual results and data on matching and interactions; 0050 - The pattern matching algorithm can then learn, or improve its learning of, how matching certain callers with certain agents will change the chance of an optimal interaction. In this manner, the pattern matching algorithm can then be used to predict the chance of an optimal interaction in the context of matching a caller with a particular set of caller data, with an agent of a particular set of agent data. Preferably, the pattern matching algorithm is periodically refined as more actual data on caller interactions becomes available to it, such as periodically training the algorithm every night after a contact center has finished operating for the day); 
predicting future assignment result metrics for the second incident ticket for the plurality of agents, using the adjusted prediction algorithm of the updated self-learning prediction mechanism and the second incident ticket, including executing the updated prediction algorithm with the at least one processor to predict a second future assignment result metric corresponding to a second agent (0049, 0051 – pattern matching algorithm and computer model that matches each agent with the caller and estimates the probable outcome of each matching along a number of optimal interactions such as duration of contact; 0050 -  algorithm, such as neural network algorithm, trained and refined from actual results and data on matching and interactions; 0045, 0052 – determine which agents should be connected to which callers); and 
assigning the second incident ticket to the second agent based on the predicting of the second future assignment result metric from among the future assignment result metrics for the second incident ticket for the plurality of agents (0049, 0051 – pattern matching algorithm and computer model that matches each agent with the caller and estimates the probable outcome of each matching along a number of optimal interactions such as duration of contact; 0050 -  algorithm, such as neural network algorithm, trained and refined from actual results and data on matching and interactions; 0045, 0052 – determine which agents should be connected to which callers).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the routing management taught by Ristock to include the agent assignments using machine learning features as taught by Chishti because it provides the benefit of learning from and improving upon agent-caller matching outcomes (Chishti 0050).
 re-ordering the master queue of incident tickets, based on the updated self-learning prediction mechanism.  However, Duncan teaches scheduling inbound inquiries, such as telephone calls for response by agents, in an order that is based in part on the forecasted outcome, providing by a forecasting model, of the inbound inquiries (Abstract).  Duncan specifically teaches call outcome forecasts are used to order queues with rules-based criteria and that the scheduling module or the receiving device may perform real-time scheduling of inbound call inventory by re-ordering queues of the receiving device based on a priority value determined by the model (see 0016, 0017, 0034; also see 0038 – re-order; 0097 – re-ordered; also see 0040 – verification of forecasted outcome versus actual outcome; also see 0054 – neural network).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the routing management taught by Ristock in view of Chishti’s machine learning features for assignments to include the re-ordering of incident tickets as taught by Duncan because such teaching provides for an enhanced efficiency of handling of inbound incidents or calls by seeking to improve the overall outcomes of the inbound incidents or calls based on the forecasted outcomes (Duncan 0022).

Regarding claim 2, the combination of Ristock in view of Chishti and Duncan teaches the elements of claim 1 as shown above.  Ristock further discloses wherein the ordered list of ticket assignment rules includes a primary rule (rules for 

Regarding claim 3, the combination of Ristock in view of Chishti and Duncan teaches the elements of claim 2 as shown above.  Ristock further discloses wherein the primary rule is based on at least one of a completion target, a priority, a work center workload distribution, a skillset, and a location where work is to be performed (rules for prioritization – Para. [0072], [0093]; work items with highest priorities are selected first – Para. [0108]). 

Regarding claim 4, the combination of Ristock in view of Chishti and Duncan teaches the elements of claim 1 as shown above.  Ristock further discloses wherein the at least one data structure is included in a searchable database (rule stored in database repository – Para. [0088]).

Regarding claim 5, the combination of Ristock in view of Chishti and Duncan teaches the elements of claim 1 as shown above.  Ristock further discloses wherein receiving the first incident ticket indicating the first IT system problem includes: 
storing each of a plurality of unresolved incident tickets in the master queue of incident tickets (queue of items for distribution – Para. [0065], [0068], [0092], [0102], [0107], [0112]), wherein assigning the ticket includes, 
sorting the master queue of incident tickets based on the ordered list of ticket assignment rules (order based on priority – Para. [0093], [0094] – arrange tasks in order or priority or importance based on business rules), 
selecting the first incident ticket from the sorted master queue of incident tickets (select work items for distribution – Para. [0107]; work items with highest priorities are selected first – Para. [0108]), and 
assigning the first incident ticket to the first agent (assign work item to user – Para. [0110]-[0112]). 
Ristock discloses sorting based on rules (0092-0094) but does not disclose sorting is based on the updated self-learning prediction mechanism; however, Chishti teaches the updated self-learning prediction mechanism (estimates the probable outcome of each agent-caller matching using neural network – 0039, 0049-0052) as shown above in claim 1 and Duncan further teaches using a forecast model and neural network to re-order inbound calls or inquiries (see 0016, 0017, 0034; also see 0038 – re-order; 0097 – re-ordered; also see 0040 – verification of forecasted outcome versus actual outcome; also see 0054 – neural network).   It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the sorting taught by Ristock in view of Chishti’s machine learning features for assignments to also include using machine learning features for sorting of incident tickets as taught by Duncan because such teaching provides for an enhanced efficiency of handling of inbound incidents or calls by seeking to improve the overall outcomes of the inbound incidents or calls based on the forecasted outcomes (Duncan 0022).

Regarding claim 6, the combination of Ristock in view of Chishti and Duncan teaches the elements of claim 1 as shown above.  Ristock further discloses using the assignment result metric to determine a start time and an end time associated with resolving the first IT system problem by the first agent (report generated indicating performance, amount of work completed in a certain time period and length of time a particular agent took to complete a task – Para. [0104]).

Regarding claim 10, the combination of Ristock in view of Chishti and Duncan teaches the elements of claim 1 as shown above.  Ristock further discloses detecting a breach associated with resolving the assigned first incident ticket; notifying a management entity of the breach; and performing a ticket reassignment (user interface indicates backlog and overdue work to a business user – Para. [0103], [0104]; business user can perform manual task operation such as modifying - Para. [0103], [0114]; task can be re-submitted for re-prioritization – Para. [0132]).

Claims 11-16 are directed to a system which recites limitations similar to those recited in claims 1-3, 5, 6 and 10.  Since, the combination of Ristock in view of Chishti and Duncan teaches the elements of claims 1-3, 5, 6 and 10, the same art and rationale apply to claims 11-16.

Regarding claim 20, the combination of Ristock in view of Chishti and Duncan teaches the elements of claim 11 (as shown above) from which this claim depends.  Ristock further discloses further comprising a manager user interface configured to display ticket assignments for the plurality of agents and allow a management entity to rearrange assigned tickets (The iWD manager/server 146 provides a graphical user interface (GUI) that allows the business user to perform manual task operations such as hold, resume, cancel, and modify – Para. [0103]).

Allowable Subject Matter
Claims 7, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7, 8, 17 and 18 recite subject matter not taught by Ristock in view of Chishti and Duncan.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spottiswoode et al US 2012/0224680 A1 (0035 – matching callers to agents within a call routing center based on a predicted or estimated call handle time).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ALISSA KARMIS/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683